575 P.2d 591 (1978)
Alvin Roland BEETS, Sr., Appellant,
v.
The STATE of Nevada, Respondent.
No. 9553.
Supreme Court of Nevada.
March 2, 1978.
*592 Morgan D. Harris, Public Defender, and Thomas L. Leen, Deputy Public Defender, Las Vegas, for appellant.
Robert List, Atty. Gen., Carson City, George E. Holt, Dist. Atty., and H. Leon Simon, Chief App. Deputy Dist. Atty., Las Vegas, for respondent.

OPINION
PER CURIAM:
Convicted by jury verdict of first degree murder, appellant contends (1) the evidence is insufficient to support the verdict, and (2) the district court erred by refusing to give a jury instruction proposed by appellant. We disagree.
1. Appellant first contends we must reverse his conviction due to the conflicting testimony presented on the circumstances of the shooting of the victim. Although appellant testified he shot the victim in self defense when she attacked him with a pair of scissors, two prosecution witnesses testified they saw appellant shoot her in the back as she was exiting her residence to go to work.
"When there is conflicting testimony presented, it is for the jury to determine what weight and credibility to give the testimony. `Where there is substantial evidence to support a verdict in a criminal case, as the record indicates in this case, the reviewing court will not disturb the verdict nor set aside the judgment.'" Hankins v. State, 91 Nev. 477-78, 538 P.2d 167, 168 (1975).
2. Appellant's second contention is rejected because the subject of the proposed instruction was covered in another instruction given by the court. "`It is not error to refuse to give an instruction when the law encompassed therein is substantially covered by another instruction given to the jury.'" Geary v. State, 91 Nev. 784, 793, 544 P.2d 417, 423 (1975).
Affirmed.